Citation Nr: 1630457	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  12-31 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Wasik, Counsel







INTRODUCTION

The Veteran had initial active duty training from October 1990 to April 1991 and active duty from January 2003 to July 2004.  He also had periods of Reserve duty during the period of 1989 to 1996, and during the period from approximately 2000 to 2010.

This matter comes before the Board of Veterans' Appeals Board from an August 2010 rating decision of the Department of Veterans Affairs VA, Regional Office (RO) in Nashville, Tennessee.  

The issue on appeal was previously before the Board in January 2015 when it was remanded for additional evidentiary development.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have a right shoulder disorder which is etiologically linked to active duty service to include ACDUTRA and INACDUTRA nor was a right shoulder disorder aggravated by active duty service to include ACDUTRA and INACDUTRA.  


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2015); 38 C.F.R. §§ 3.303, 3.306 (2015). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that VA's duty to assist the Veteran has been satisfied.  The service treatment records have been obtained and associated with the claims file.  All identified post-service records as well as records from the Social Security Administration have also been obtained.  The Veteran has not identified any outstanding evidence (medical or otherwise) that could be obtained to substantiate the claim.  The Board is unaware of any such evidence.  The Veteran has been afforded an appropriate VA examination.  The examiner reviewed the claims file and the Veteran's self-reported history.  The examiner provided an etiology opinion as to the Veteran's right shoulder disorder and supported the etiology opinion with an adequate rationale.  The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Service connection criteria

The Veteran submitted his original claim for compensation in April 2010.  He claimed service connection, in pertinent part, for a right shoulder disability which he reported began on June 10, 2003.  In August 2010, the RO, in pertinent part, denied service connection for a right shoulder disorder.  The Veteran has perfected an appeal with this rating action.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  The occurrence of symptoms in the absence of an increase in the underlying severity does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) .

With respect to a claim for aggravation of a preexisting condition during ACDUTRA, the claimant must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The Veteran's first period of active duty for training was from October 1990 to April 1991, and his service treatment records are negative for right shoulder complaints.  The earliest clinical evidence of right shoulder pain is more than a decade after separation from his first period of service.  A July 2002 private record (St. Thomas Medical Group) reflects that the Veteran reported increasing right shoulder pain over the past four months which began after a basketball injury.  An August 2002 private record reflects that the Veteran worked at UPS and does "a lot of lifting."  He reported that in March, he developed some pain in the right trapezius.  The impression was right trapezius strain with rotator cuff strain.  He was cautioned about "a lot of overhead lifting."  This symptomology began between the Veteran's two periods of active duty service.  

The Veteran had a period of active service from January 2003 to July 2004 and the service treatment records are negative for complaints of right shoulder pain.  They do note that he was on physical profile for leg pain.  (See May 2004 DA Form 3349 (Physical Profile)).  

In the three years after separation from his second period of service, the Veteran sought treatment for other problems but did not report shoulder complaints.  (See August 2004, December 2003, and February 2007 private records).  

A Standard Form 505, dated in October 2007 reflects that the Veteran reported that he had a shoulder injury that prevented him from constructing an individual fighting position.  The October 2007 service treatment record documents he could do push-ups and swim.  A December 2007 physical profile record reflects that the Veteran had shoulder pain with limitations significant enough to preclude satisfactory performance.  The forms do not state if the injury began during a period of service.  

An August 10, 2008, DA Form 2173 Statement of Medical Examination and Duty Status, reveals that the Veteran reported that he injured his shoulder on August 9, 2008, while firing on the range.  He stated that he did not tell his commander that he had a prior injury and that it could be further aggravated by firing the weapon.  Based on the Veteran's statement, the examiner found that the incident was in the line of duty.  

An August 2008 private clinical record includes the annotation that the Veteran had a sprained shoulder.  

An August 2008 private record reflects that the Veteran reported a right shoulder strain the past weekend after training with his M 16.  Subsequent records over the next 12 months reflect complaints for other disabilities but are negative for right shoulder complaints.  A September 2009 service treatment record and Physical Profile reflect that the Veteran was not limited in his upper extremities, to include not limited in pushups for the APFT or in upper body weight training, he was limited in the lower extremities and psychiatrically.  

A September 2009 VA record reflects that the Veteran complained of right upper trapezius pain which had been present for 3-4 years with no known trauma or precipitating event.  Another record dated the same month includes the assessment of right trapezius myalgia.  

A November 2009 VA clinical record documents that the Veteran complained of leg, feet, and right shoulder pain for five years, which he contended was due to 8 years of service carrying gear.  The Veteran complained of right neck pain into his right shoulder.  The assessment was right shoulder pain/backache.  

February 2010 private records from Elite Sports Medicine and Orthopaedic Center reflects that the Veteran had complaints of the right shoulder and right side of the neck.  It was noted that he was very active, coached football and basketball, and worked on cars.  It was further noted that his right shoulder and neck had been bothering him for about a year, and had gotten worse over the past few months.  The Veteran reported that he did not remember a specific event or injury that started the pain.  The impression was mild cervical degenerative disc disease with annular bulging and uncovertebral hypertrophy combining to produce moderate left C5, moderate right C6, and mild left C6 neural forammal stenosis.  On examination of his shoulder, he had no deformity or swelling.  There was no tenderness upon palpation over the AC joint or his upper trapezius.  There was no anterior, posterior, or inferior laxity.  His apprehension test was negative.  He had full range of motion with forward flexion, extension, internal rotation, external rotation, and adduction.  He had "a little bit" of soreness over his trapezius with motions behind his back.  His muscle strength was 5/5.  He had a positive impingement sign.  X-rays taken in February 2010 showed no narrowing of his AC joint and a 2+ hook of his acromion.  There were no obvious fractures or loose bodies.  Subsequent February 2010 private records from Elite Sports Medicine and Orthopaedic Center reflect that the Veteran reported that he had pain which had come on gradually.  He reported pain in his neck for the past year which had been getting worse.  The pain was noted to be an aching pain on the right side of his neck and shoulder.  The Veteran stated that the pain radiated into the right upper trapezius region and radiation to the level of the deltoid.  It was again noted that the Veteran recalled no specific injury.  

A March 2010 record reflects an assessment of "cervicalgia- neck pain."  

The Veteran submitted his claim of entitlement to service connection, in pertinent part, for a shoulder disability in April 2010.  The Veteran alleged that his shoulder injury occurred over a period of 15 years in the military from PT, weapons training and carrying a rucksack and rifle and also firing the weapon.  

An August 2010 VA examination report reflects that the Veteran reported ongoing right shoulder pain even before he joined the Army and he opined it was aggravated in 2003 when he joined the Army.  No etiology opinion was provided.  The August 2010 X-ray was interpreted as revealing significant bony or soft tissue abnormalities and a normal right shoulder.  

An April 2012 X-ray examination of the right shoulder was interpreted as revealing no evidence of fracture, dislocation or other significant abnormality.  The impression was negative right shoulder.  

A June 2012 VA clinical record reveals that the Veteran reported right shoulder pain with an onset in 2003 with no specific injury/trauma that precipitated pain.  The Veteran attributed the pain to carrying heavy equipment. 

At the time of an April 2013 VA examination, the Veteran reported that he developed his right shoulder pain in the 1990s from his rifle and heavy equipment.  He informed the clinician that the condition had become progressively worse.  An X-ray was interpreted as revealing a normal right shoulder.  The Veteran indicated that the problem began during active service.  The Veteran was diagnosed with right shoulder tendonitis.  No opinion as to etiology was provided.  

VA clinical records from 2010 to 2014 reflect that the Veteran had very low levels of Vitamin D, and that "Vitamin D deficiency causes bone, joint, and tendon pain, notably through causing osteomalacia that expands the bone and compresses the sensitive tissues of the periosteum."  

A VA examination was conducted in May 2015 using the Acceptable Clinical Evidence (ACE) process.  An actual physical examination of the Veteran was not conducted but the examiner reviewed the evidence in the claims file.  The examiner opined that it was less likely than not that the Veteran's shoulder disorder was incurred in or caused by an in-service injury, event or illness.  The rationale provide was that a review of available records reveals that the Veteran complained of pain for four months after a basketball injury to the right shoulder in July 2002.  No earlier documentation of right shoulder complaints were found in available records.  An August 2002 private record which reflects that the Veteran worked at UPS and does "a lot of lifting" and should refrain from overhead lifting for a while.  Notably this incident occurred when the Veteran was not in the service as the Veteran had a gap in service from April 25, 1991 until Jan 17, 2003.  During military service from January 2003 to July 6, 2004, the service treatment records do not reflect shoulder injury or recurring complaints regarding the right shoulder.  Although the Veteran later reported a prior right shoulder injury aggravated by weapons firing there is no evidence to indicate that he had any permanent aggravation by weapon firing.  This was most likely some discomfort associated with weapon firing which was most likely a mild flare of discomfort secondary to residuals of the 2002 shoulder injury.  The lack of right shoulder related complaints from 2003 until 2007 make it highly unlikely that an event or injury incurred during that period of service to have caused his shoulder problem.  Additionally available medical records do not document complaints of chronic pain during the period of service.  Documentation of right shoulder complaints after separating from the service in 2006 were not found until August 2008 when the Veteran reported a prior right shoulder problem.  Medical records from Elite Sports Medicine in 2010 document a Veteran active in sports with some right shoulder pain of approximately one year duration which does not imply pain during the active duty period from 2003 to 2006.  Right shoulder X-rays conducted in June 2013 were interpreted as revealing a downsloping acromion but do not document degenerative changes in the shoulder.  

The examiner further opined that the shoulder disorder clearly and unmistakably existed prior to service, and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale provided was a review of service treatment records did not reveal a shoulder injury or right shoulder related complaints.  The Veteran notably had a right shoulder injury with complaints of a few months duration in 2002 prior to entering the service in 2003.  Additionally the Veteran had documentation of both strenuous civilian work as well as fairly extensive sports activities outside the service which were more likely to aggravate his right shoulder condition.  Review of available records reveals that the Veteran complained of pain for four months after a basketball injury to the right shoulder in July 2002.  An August 2002 private record reflects that the Veteran worked at UPS and does "a lot of lifting" and should refrain from overhead lifting for a while.  Notably this incident occurred when the Veteran was not in the service as the Veteran had a gap in service from April 25, 1991 until Jan 17, 2003.  During military service from January 2003 to July 6, 2004, the service treatment records do not reflect shoulder injury or recurring complaints regarding the right shoulder.  Although the Veteran later reported a prior right shoulder injury aggravated by weapons firing there is no evidence to indicate that he had any permanent aggravation by weapon firing or any other service related activity.  This was most likely some discomfort associated with weapon firing which was most likely a mild flare of discomfort secondary to residuals of the 2002 shoulder injury.  The lack of right shoulder related complaints from 2003 until 2007 make it highly unlikely that an event or injury incurred during that period of service to have aggravated his shoulder problem.  Additionally available medical records do not document complaints of chronic pain during the period of service.  Documentation of right shoulder complaints after separating from the service in 2006 were not found until August 2008 when the Veteran reported a prior right shoulder problem.  Medical records from Elite Sports Medicine in 2010 document a Veteran active in sports with some right shoulder pain of approximately one year duration which does not imply pain during the active duty period 2003-2006.  Right shoulder x-rays taken by the VA in June 2013 were interpreted as revealing downsloping acromion but do not document degenerative changes in the shoulder.  The preponderance of the medical evidence argues that the Veteran did not suffer a shoulder injury , event, or illness during military service to have caused or permanently aggravated his right shoulder condition.  The retrospective complaint of pain with weapon firing in 2008, at most, was most likely a mild flare of his right shoulder residuals of his 2002 right shoulder injury but the long period of no documented complaints from 2003 to 2007 make it highly unlikely that any service related injury or event had caused a permanent aggravation beyond the natural progression of the right shoulder injury.  

Social Security records reveal that the Veteran had a diagnosis of right rotator cuff disease.  The Social Security report references a clinical finding of right rotator cuff disease.  No etiology for the disorder was referenced.  

Analysis

The Board finds that service connection is not warranted for a right shoulder disorder as the preponderance of the probative evidence demonstrates that the Veteran does not have a right shoulder disorder which was incurred in or aggravated by his active duty service or was incurred during a period of ACDUTRA.  

The only evidence of record which indicates the Veteran had a right shoulder disorder due to active duty or any type of service is the Veteran's own allegations and the August 10, 2008, DA Form 2173 Statement of Medical Examination and Duty Status.  

The Veteran has opined that he experiences a right shoulder disorder which was due to his carrying a heavy pack and firing a weapon during active duty.  The Veteran is competent to report perceived symptoms capable of lay observation, such as pain, but he is not competent to determine the etiology of those symptoms.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation).  To the extent that the Veteran has provided an opinion as to the etiology of his right shoulder pain, the Board finds no probative evidence attaches.  The Veteran is competent to report when he experienced pain and disability in the right shoulder but he is not competent to link that symptomology to shoulder pathology as a layman.  The Board notes the Veteran's first documented complaints of shoulder pain occurred almost a decade after his first period of active duty service and five months prior to his second period of active duty service.  The military records from both of these periods of active duty service (October 1990 to April 1991 and January 2003 to July 2004) are negative for shoulder complaints.

The August 10, 2008 DA Form 2173 Statement of Medical Examination and Duty Status includes the annotation that the Veteran had a shoulder injury which was incurred in the line of duty (during ACDUTRA).  This was based on the Veteran informing the clinician that he had had a prior shoulder injury which was reinjured on the firing range.  This document does not indicate when the prior injury occurred.  The clinician did not address any of the evidence of record other than the Veteran's self-reported history and a physical examination he conducted.  No rationale was provided for why the clinician opined that the shoulder injury occurred in the line of duty.  The Board places limited probative weight on this document.  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board finds that the etiology opinion included in the report of the May 2015 VA examination is entitled to more probative weight than the combination of the Veteran's own etiology opinion and the August 10, 2008 document.  The examiner determined that the Veteran did not have a right shoulder disorder which was incurred in or aggravated by active duty or incurred during ACDUTRA or INACDUTRA.  The etiology opinion included in this examination report was based on a review of all the medical evidence of record.  The etiology opinion was supported by an adequate rationale with references to the pertinent medical evidence of record as well as the Veteran's own reported history.  This is a more thorough examination of the evidence than was conducted by the person who prepared the August 10, 2008 document.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."].  The August 10, 2008 document does not contain reasons and bases supporting the conclusion that a relationship between the Veteran's current disability and service may exist.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  

The Board notes that part of the rationale included in the May 2015 opinion was based on a lack of pertinent complaints of shoulder disability.  Significantly, the Board finds reason to place reduced probative value on the Veteran's self-reported medical history.  The Veteran has provided conflicting information as to when he began to experience a shoulder disability.  The July 2002 private clinical record reveals the Veteran reported shoulder pain which began four months prior i.e. March 2002.  The August 2002 private clinical record indicates the Veteran reported his shoulder problems began in March 2002.  On the August 2008 DA Form 2173, the Veteran reported his injured his shoulder on August 9, 2008 while on the firing range.  A September 2009 VA clinical record includes the annotation that the Veteran had right upper trapezius pain which had been present for three to four years i.e. 2005 to 2006.  In November 2009, the Veteran reported the shoulder pain had been present for five years i.e. 2004.  A February 2010 private clinical record reveals the Veteran reported his shoulder had been bothering him for approximately one year i.e. 2009.  In an April 2010 statement, the Veteran wrote that that his shoulder injury occurred over a period of 15 years due to military service.  At the time of the August 2010 VA examination, the Veteran alleged he had ongoing shoulder pain prior to joining the Army but this shoulder problem was aggravated in 2003 when he joined the Army.  In June 2012, the Veteran informed a clinician that his right shoulder pain's onset was in 2003.  At the time of the April 2013 VA examination, the Veteran reported he developed right shoulder pain in the 1990's which had become progressively worse.  It is not apparent to the Board why the Veteran reported such a range of dates for when his shoulder injury began.  As of result of these discrepancies, however, the Board places significantly reduced probative value on the Veteran's self-reported medical history.  The Board finds the examiner who promulgated the May 2015 etiology opinion's reliance on a lack of pertinent complaints regarding the shoulder disorder does not negate the probative value of the etiology opinion.  Furthermore, the examiner's reliance on a lack of pertinent clinical records for a shoulder disorder is also acceptable.  The Board notes the Veteran's medical records do not appear to be incomplete and the Veteran has not alleged such a fact pattern.  The medical records document that the Veteran complained of, was diagnosed with and received treatment for various disabilities other than a right shoulder disorder subsequent to the original documented complaint of a shoulder problem in July 2002.  The fact that there is documentation of disorders other than a right shoulder disorder as set out in the history portion of this decision above demonstrates to the Board that the Veteran did seek treatment for medical problems as they occurred.  The lack of complaints in the medical records as to right shoulder problems, at times, is interpreted as demonstrating to the Board that the Veteran did not have a right shoulder disability at those times.  This is not a situation where there are no medical records generated at all and the VA examiner relied on this lack of any evidence to justify the etiology opinion.  The records generated failed to document right shoulder complaints but did document other medical complaints and the Board finds this fact pattern constitutes probative evidence of a lack of right shoulder problems at times (particularly a chronic right shoulder problem) which the VA examiner was justified in relying on in forming his etiology opinion.  As set out above, the Board finds the May 2015 etiology opinion is entitled to significant probative weight.  

The Board finds the preponderance of the probative evidence demonstrates that the Veteran did not injure his shoulder during a period of ACDUTRA or INACDUTRA for the same reasons set out above.  Furthermore, the Board finds that the Veteran's ACDUTRA and/or INACDUTRA did not aggravate a preexisting right shoulder disorder based on the opinion included in the May 2015 VA examination.  The Veteran has not provided competent evidence of record which indicates that he had a pre-existing right shoulder disorder which worsened during ACDUTRA and the worsening was caused by the period of ACDUTRA.  The only evidence which indicates such a possible worsening is the Veteran's own allegations and opinions.  As a lay person, the Board finds the Veteran is not competent to attribute a permanent worsening of his right shoulder disorder to his ACDUTRA service and his opinions on the matter are not accorded any probative weight.  The examiner who conducted the May 2015 VA examination affirmatively found that the Veteran's shoulder disorder was not permanently aggravated by the ACDUTRA service in August 2008.  

Based on the above, the Board finds that the preponderance of the probative evidence of record demonstrates that the Veteran did not have a right shoulder disorder which was incurred in or aggravated by active duty, ACDUTRA or INACDUTRA.   As the preponderance of the evidence is against the claim, the benefit of the doubt cannot be applied and the claim must be denied.  


ORDER

Entitlement to service connection for a right shoulder disability is denied.  



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


